19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 1 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 2 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 3 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 4 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 5 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 6 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 7 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 8 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                  Pg 9 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 10 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 11 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 12 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 13 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 14 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 15 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 16 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 17 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 18 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 19 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 20 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 21 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 22 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 23 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 24 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 25 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 26 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 27 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 28 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 29 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 30 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 31 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 32 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 33 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 34 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 35 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 36 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 37 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 38 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 39 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 40 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 41 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 42 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 43 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 44 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 45 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 46 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 47 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 48 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 49 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 50 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 51 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 52 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 53 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 54 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 55 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 56 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 57 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 58 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 59 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 60 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 61 of 62
19-12834-smb   Doc 28-1   Filed 12/12/19 Entered 12/13/19 12:39:52   Exhibit 1
                                 Pg 62 of 62
